DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-15 are objected to because of the following informalities, and should be:
“The [[An]] acceleration sensor according to claim 1…”

“…wherein the same materials are used for the substrate (1) and the sensitive mass plate (2), which form a main body of the acceleration sensor.”

Claim 4 is objected to because of the following informalities, and should be:
“…the materials and geometric dimensions of graphene resonant beam I (6) and graphene resonant beam II (7) are identical, a thickness of each graphene resonant beam being the thickness of one or more layers of graphene, a length and width of each graphene resonant beam being substantially greater than its thickness…”

Claim 5 is objected to because of the following informalities, and should be:
“…both graphene resonant beam I (6) and graphene resonant beam II (7) are excited by electrical excitation, and both excitation electrode pair I (5) and excitation electrode pair II (9) are connected with an external electrical circuit.”

Claim 9 is objected to because of the following informalities, and should be:
“…the geometric dimensions of inner sides of the sensitive mass plate frame are identical to those of outer sides of the annular groove on the substrate (1).”

Appropriate correction is required.


Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pudas (U.S. Pub. 2013/0111971) and Hurst et al. (U.S. Pub. 2015/0362521) both disclose using graphene to support a suspended mass for use in an accelerometer.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852